DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicant appears to claim priority to the Provisionals of Application 14/569,513 with filing dates 12/12/2013, 03/14/2014 and etc. However, the newly amended claimed limitations do not appear to be supported by these Provisionals, nor by the instant specification as detailed in the 112(a) below.  Therefore, the priority that will be utilized for the examination of these amended claims will be an effective filing date of 11/09/2018, which is the filing date of the instant invention.
Response to Amendment
This office action is responsive to the amendment filed on 07/28/22.  As directed by the amendment: claim(s) 1, 3-4, 6, 11 and 14-16 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 contain the limitation “wherein the health condition is undetectable using only low-fidelity measurements…” The instant specification discloses in [0083] that low-fidelity data do no typically provide this capability to identify, detect or diagnose arrhythmias. However, this is not synonymous with being undetectable. This as written appears to mean that the PPG data wouldn’t be able to detect the health condition, when the specification appears to say that it is not typically used to perform this detection. Therefore, it appears the applicant is attempting to claim new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 contain the limitation “wherein the health condition is undetectable using only low-fidelity measurements…” However, it is unclear what the metes and bounds are of undetectable. It is the examiners understanding that even low-fidelity health-indicator data would show anomalies or indication of a health condition. So wouldn’t that also make it “detectable” even if it is unidentifiable?  Therefore, it is unclear to the examiner and has interpreted this to mean that the data can indicate a health condition in some regard, but it may not detect/determine the condition from the data alone.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Velo (US 202/0100693 A1) (which has a priority date of 09/28/2018) in view of Waljee (US 2015/0095069 A1), and Kuenzler (US 2009/0234240 A1). 
Regarding claims 1 and 11, Velo discloses an apparatus and method, comprising: a processing device (e.g. [0048] Fig 2:204); a low-fidelity health-indicator data sensor operatively coupled to the processing device (e.g. [0033]-[0034]; Fig 2:122); a high-fidelity health-indicator data sensor operatively coupled to the processing device (e.g. [0037]; [0040]  Fig 2:128); and a memory having instructions stored thereon that (e.g. Fig 2:206), when executed by the processing device, cause the processing device to: receiving measured low-fidelity health-indicator data at a first time, wherein the measured low-fidelity health indicator data is obtained by the low-fidelity health-indicator data sensor (e.g. [0016]; [0033]-[0034]; [0048]; [0080]-[0081] Fig 2:228); inputting a set of data comprising the measured low-fidelity health-indicator data into a high-fidelity machine learning model, wherein the trained high-fidelity machine learning machine learning model is to utilize the measured low-fidelity health-indicator data to generate a prediction regarding a health condition of a user, based on a low-fidelity health-indicator threshold (e.g. [0080]-[0084]  specifically [0083] states “In certain embodiments, the PPG based machine learning model can be used to generally detect an arrhythmia (e.g., without any specificity as to the type) based on a PPG signal, and then the ECG based machine learning model (after an ECG signal is obtained) can be used to perform arrhythmia discrimination (alone or in combination with the PPG based machine learning model and/or a BP based machine learning model) to classify what type of arrhythmia was initially detected based on the PPG signal“), wherein the health condition is undetectable using only low-fidelity measurements (e.g. [0080] the ECG machine learning is used to confirm or reject arrhythmia detection); in response to determining that the prediction indicates that the user will experience the health condition: receive measured high-fidelity health-indicator data obtained by a high fidelity health-indicator data sensor (e.g. [0016]; [0033]-[0034]; [0048]; [0080]-[0084]).
Velo is silent regarding wherein the trained high-fidelity machine learning machine learning model is to generate a prediction about future outcomes and in response to determining that the measured high-fidelity health-indicator data is inside a normal range: modifying, by a processing device, the low-fidelity health indicator threshold in real-time in order to decrease a notification sensitivity. 
Additionally, Waljee discloses algorithms to identify patients with a high risk of developing a disease wherein the trained high-fidelity machine learning machine learning model is to generate a prediction about future outcomes (e.g. [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the system and method of Velo to incorporate the teachings of Waljee wherein the trained high-fidelity machine learning machine learning model is to generate a prediction about future outcomes for the purpose of utilizing a machine that is adaptable to the user and can predict a potential negative outcome for a user, as is a commonly known application/function for machine learning models in the diagnostic field (e.g. Waljee: abstract; [0022]).
Additionally, Kuenzler discloses a method and system for providing a configurable alert for tracking patient status wherein it can modify a low-fidelity health-indicator threshold in real-time in order to decrease a notification sensitivity (e.g. [0074]-[0076] specifically [0075] details how one parameter may be used to automatically alter i.e. real-time the alert threshold of another in order to automatically adjust the sensitivity of the alert.).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the system and method of Velo to incorporate the teachings of Kuenzler signals wherein in response to a determination that the measured high-fidelity health-indicator data is inside the normal range: modify the low-fidelity health-indicator threshold in real-time in order to decrease a notification sensitivity for the purpose of customizing the threshold for the user to get an accurate picture of what the parameters mean (e.g. Kuenzler [0074]-[0076]).
Regarding claims 2 and 12, modified Velo discloses wherein the low-fidelity health-indicator threshold corresponds to a first sensitivity threshold, and wherein to modify the low-fidelity health-indicator threshold the processing device is to modify the first sensitivity threshold to a second sensitivity threshold (e.g. Kuenzler [0074]-[0076]).
Regarding claims 3 and 13, modified Velo discloses further comprising: modifying the second sensitivity threshold to the first sensitivity threshold in response to an expiration of a time interval (e.g. Kuenzler [0074]-[0076] Velo [0060]-[0062]). 
Regarding claims 4 and 14, modified Velo discloses wherein determining that the prediction indicates the user will experience the health condition at the future time comprises: determining that a probability that the prediction indicates the user will experience the health condition at the future time is above the first sensitivity threshold for a first time threshold (e.g. Kuenzler [0074]-[0076] Velo [0060]-[0062]; [0080]-[0084]).
Regarding claims 5 and 15, modified Velo is silent regarding wherein the low-fidelity health-indicator threshold corresponds to the first time threshold, and wherein to modify the low-fidelity health-indicator threshold the method further comprises: modifying the first time threshold to a second time threshold. However, the system of modified system of Velo already discloses the ability to adjust the data threshold in Kuenzler [0074]-[0076]  . Therefore, it would be obvious to one of ordinary skill that if the data threshold can be adjusted to account for the different type of cardiac and signal variations (i.e. normal sinus rhythm and ventricular fibrillation) then the time threshold or (predetermined time) in which the threshold should be signaled could also be adjusted. 
Regarding claims 6 and 16, modified Velo discloses wherein the high-fidelity health-indicator data sensor comprises an electrocardiogram (ECG) sensor and wherein the health condition is an arrhythmia (e.g. Velo [0037]; [0040]; [0080]-[0084]  Fig 2:128). 
Regarding claims 7 and 17, modified Velo discloses wherein the low-fidelity health-indicator data sensor comprises a photoplethysmography (PPG) sensor (e.g. Velo [0033]-[0034]; Fig 2:122). 
Regarding claims 8 and 18, modified Velo discloses wherein the processing device corresponds to one of: a smartwatch, a fitness band, a computer tablet, or a laptop computer (e.g. Velo: [0027]-[0028] Fig 1a/b:102).
Regarding claims 9 and 19, modified Velo discloses wherein the trained high-fidelity machine learning model comprises one or more of: a generative neural network, a recurrent neural network (RNN) or a feed-forward neural network (e.g. Velo [0078] convolutional neural network CNN).
Regarding claims 10 and 20, modified Velo discloses wherein the set of data further comprises a record of activity level of the user (e.g. Velo [0028]; Fig 2:222 activity metrics including calories burned, steps taken and distance walked and/or run).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							November 14, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792